Exhibit 10.5

EXECUTION COPY

FIRST AMENDMENT, dated as of September 13, 2006 (this “Amendment”), to the
BRIDGE LOAN CREDIT AGREEMENT dated as of August 23, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among THE PMI GROUP, INC. a Delaware corporation (the “Borrower”), the LENDERS
party thereto and GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent
(in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Lenders have agreed to extend credit to the Borrower on the terms
and subject to the conditions set forth in the Credit Agreement;

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders whose signatures appear on the signature
pages hereof, constituting at least the Required Lenders, are willing to amend
the Credit Agreement on the terms and subject to the conditions set forth
herein;

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Credit Agreement.

SECTION 2. Amendment of Defined Term “Accelerated Share Repurchase Program”.
Notwithstanding anything to the contrary in the Credit Agreement, the defined
term “Accelerated Share Repurchase Program” shall mean any share repurchase
program entered into by the Borrower with Goldman Sachs Credit Partners L.P. or
any of its affiliates for the purpose of repurchasing shares of the Borrower’s
common stock, including, but not limited to, (a) any accelerated share
repurchase program or share forward transaction, (b) any share repurchase
program compliant with the terms of Rule 10b5-1 under the Exchange Act and
(c) any share repurchase program compliant with the terms of Rule 10b-18 under
the Exchange Act.

SECTION 3. Amendment of Section 4.02(d). Section 4.02(d) is hereby amended and
restated in its entirety as follows:

“(d) The principal amount of the Borrowing shall not exceed the Prepayment
Amount (as defined in the Supplemental Confirmation, dated August 23, 2006, to
the Master Confirmation, dated as of August 23, 2006, in each case between the
Borrower and Goldman Sachs & Co. (the “ASB”)) required to be paid by the
Borrower under the ASB.”



--------------------------------------------------------------------------------

SECTION 4. Credit Agreement. Except as specifically stated herein, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof. As used therein, the terms “Agreement”, “herein”,
“hereunder”, “hereto”, “hereof” and words of similar import shall, unless the
context otherwise requires, refer to the Credit Agreement as modified hereby.

SECTION 5. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or electronic image scan shall be effective as
delivery of a manually executed counterpart hereof.

[remainder of page intentionally blank – signature page is the next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

THE PMI GROUP, INC., by:           /s/ Donald P. Lofe, Jr.   Name: /s/ Donald P.
Lofe, Jr.   Title: Executive Vice President and Chief Financial Officer

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as a Lender and as Administrative Agent,

by:           /s/ Walter P. Jackson   Name: Walt Jackson   Title: Authorized
Signatory